284 F.3d 1322
Richard D. WARREN; Elizabeth K. Warren, Petitioners-Appellees,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellant.
No. 00-71217.
United States Court of Appeals, Ninth Circuit.
April 4, 2002.

Before JAMES R. BROWNING, Circuit Judge.

ORDER

1
The Court grants the government's motion for an extension of time to file the requested supplemental briefs. The supplemental briefs of the parties and amici shall be submitted by May 3, 2002, and the optional reply briefs shall be submitted by May 24, 2002.